           Case MDL No. 2997 Document 41-2 Filed 03/23/21 Page 1 of 1




                                     PROOF OF SERVICE

         Pursuant to Rule 4.1 of the Rules of Procedure of the U.S. Judicial Panel on Multidistrict
Litigation, I hereby certify that I caused a copy of the foregoing Notice of Appearance and the
accompanying Schedule of Actions and Parties Represented to be served upon counsel of record
in this action electronically via the CM/ECF system on this 23rd day of March, 2021.
Dated: March 23, 2021
                                                             /s/ Steven L. Bloch
                                                             Steven L. Bloch
                                                             Silver Golub & Teitell LLP
                                                             184 Atlantic Street
                                                             Stamford, CT 06901
                                                             Tel: 203-325-4491
                                                             Fax: 203-325-3769
                                                             sbloch@sgtlaw.com
